MEMORANDUM **
California state prisoner Bernard Jackson, Jr. appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 petition challenging the denial of parole. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo, Sass v. Cal. Bd. of Prison Terms, 461 F.3d 1123, 1126 (9th Cir.2006), and we affirm.
Jackson contends that the California Board of Prison Terms’ (the “Board”) decision to deny him parole violated his due process rights. We disagree. Because the California courts denied the petition as moot, there is no reasoned state decision for us to review on the merits. See Pirtle v. Morgan, 313 F.3d 1160, 1167 (9th Cir. 2002). We therefore review de novo, and hold that the denial of parole was supported by some evidence of several factors. See Superintendent v. Hill, 472 U.S. 445, 454, 105 S.Ct. 2768, 86 L.Ed.2d 356 (1985); see also Sass, 461 F.3d at 1128-29 (concluding that the requirements of due process are satisfied in the parole context if “some evidence” supports the Board’s decision). We also conclude that the supporting evidence had sufficient indicia of reliability. See Biggs v. Terhune, 334 F.3d 910, 915 (9th Cir.2003).
AFFIRMED

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.